UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported)August 24, 2009 CHINA DIGITAL COMMUNICATION GROUP (Exact name of registrant as specified in the Charter) Nevada 000-49715 91-2132336 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) A-3 Xinglian Industrial Zone He Hua Ling, Pingxin Road, Xin Nan, Ping HuTown Longgang, Shenzhen China (Address of Principal Executive Offices) 86-755-6126-8588 (Issuer Telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure. On August 24, 2009, China Digital Communication Group (the “Company”) issued a press release announcing the availability of the transcript for its second quarter 2009 earnings conference call held on August 6th. A copy of this press release and transcript are attached hereto as Exhibit 99.1 and 99.2 and incorporated by reference herein. The information furnished with this Current Report on Form 8-K shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as expressly set forth by specific reference in such a filing. Item 9.01Exhibits. Exhibit No. Description 99.1 Press Release dated August 24, 2009 (furnished herewith). 99.2 Transcript of China Digital Communication Group Second Quarter 2009 Earnings Conference Call, dated August 6, SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHINA DIGITAL COMMUNICATION GROUP Date: August 24, 2009 By: /s/ Fushun Li Name:Fushun Li Title: Chief Executive Officerand Director
